EXHIBIT 10.50
TANDY BRANDS ACCESSORIES, INC.
FISCAL 2010 COMPENSATION SUMMARIES
On June 30, 2009 the Board of Directors (the “Board”) of Tandy Brands
Accessories, Inc. (the “Company”), upon the recommendation of the Compensation
Committee, approved the following base salaries for fiscal 2010 for the
Company’s executive officers.
The Board also approved the annual cash compensation for nonemployee directors
for fiscal 2010.
FISCAL 2010 EXECUTIVE OFFICER COMPENSATION SUMMARY

              Base Executive Officer   Salary
 
       
N. Roderick McGeachy, III, Chairman of the Board,(1) President, and Chief
Executive Officer
  $ 330,000  
 
       
M.C. Mackey, Chief Financial Officer, Teasurer, and Assistant Secretary
  $ 216,300  
 
       
Robert J. McCarten, Senior Vice President - Sales
  $ 215,000  

 
(1) - Mr. McGeacy does not receive compensation for serving as a director or
Chairman of the Board.

FISCAL 2010 NONEMPLOYEE DIRECTOR COMPENSATION SUMMARY

                                      Board and Committee                
Meeting Fees     Annual Retainer   Per Meeting   Shares of Restricted Stock (A)
 
                       
Board Member
          Audit Committee   Continuing Board Member     3,000  
(other than
          $2,000            
Lead Independent Director
              New Board Member     4,060  
and Chairman of the Board)
  $ 25,000     Board and Other            
 
          Committees   Nonemployee Chairman        
Audit Committee
          $1,500 in person   of the Board     4,200  
Chairperson
  $ 7,500     $750 telephonic            
 
                       
Other Committee
                       
Chairpersons
  $ 5,000                  
 
                       
Lead Independent Director
  $ 50,000                  

 
(A) - Awards pursuant to the Tandy Brands Accessories, Inc. 2002 Omnibus Plan,
as amended June 6, 2007.

 